COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Petty and Senior Judge Bumgardner
UNPUBLISHED


              Argued at Chesapeake, Virginia


              GARY RAY SUGG
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1625-13-1                                    JUDGE ROBERT P. FRANK
                                                                                  JULY 22, 2014
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                               David F. Pugh, Judge

                               Laura Strick, Assistant Public Defender (Office of the Public
                               Defender, on brief), for appellant.

                               Aaron J. Campbell, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Gary Ray Sugg, appellant, was convicted of grand larceny in violation of Code § 18.2-95.

              On appeal, appellant contends the trial court erred in holding it lacked jurisdiction to hear

              appellant’s motion to set aside the verdict under Rule 1:1, finding more than twenty-one days

              had elapsed since the entry of the sentencing order, a final order. For the reasons stated, we

              affirm the judgment of the trial court.

                                                        BACKGROUND

                     On October 26, 2012, the trial court sentenced appellant to ten years in the penitentiary,

              with nine years and six months suspended upon certain terms and conditions, including good

              behavior, probation, and payment of restitution. At that time, the amount of restitution due the

              victim was not yet determined. The court ordered that restitution be determined no later than

              two weeks from October 26, 2012. The court also ordered restitution of $50 to Best Pawn Shop.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Appellant was then advised of his right to appeal. Neither the trial court nor the sentencing order

continued the case for a determination of restitution.

        Fourteen days later, on November 9, 2012, the Commonwealth’s attorney filed an

inventory of the stolen items but did not request the court set a hearing date to rule on the amount

of restitution.

        On November 20, 2012 (beyond the two weeks), appellant filed a motion requesting a

hearing to determine restitution. The trial court granted the motion and continued the hearing

date a number of times. On April 11, 2013, the Commonwealth’s attorney provided appellant

with a “disclosure of potentially exculpatory information.” Thereafter, appellant filed a motion

to set aside the verdict based on “after discovered exculpatory evidence.” Appellant never

moved to stay the proceedings, or asked the court to vacate or modify the October 26, 2012

sentencing order.

        On August 1, 2013, the court conducted a hearing on restitution and appellant’s motion to

set aside the verdict. The trial court opined it had no jurisdiction to rule on the motion to set

aside the verdict or to order restitution. It found the October 26, 2012 sentencing order was a

final order depriving the court of jurisdiction after twenty-one days from the entry of that order.

The trial court rejected appellant’s argument that the sentencing order was not a final order

because the amount of restitution was not determined at that time.

        The trial court found that restitution was not resolved within two weeks of the sentencing

order, the sentencing order was a final order, and that appellant never moved to stay, vacate or

modify the order. In finding that the trial court had lost jurisdiction, the court explained that it

had limited the time frame to fourteen days “because it’s less than 21 days; and so after 21 days,

I don’t have any jurisdiction to do anything.”

        This appeal follows.

                                                 -2-
                                             ANALYSIS

       The very narrow issue in this case is whether the October 26, 2012 sentencing order was

a final order even though it did not establish the amount of restitution due the victim. If that

order is final, the trial court correctly determined it had no jurisdiction under Rule 1:1. However,

if that order was not a final order, the court did not lose jurisdiction and thus erred.

       Rule 1:1 states in part:

               All final judgments, orders, and decrees, irrespective of terms of
               court, shall remain under the control of the trial court and subject
               to be modified, vacated, or suspended for twenty-one days after the
               date of entry, and no longer.

       Generally, a circuit court loses jurisdiction over a case twenty-one days after the entry of

a final order. Rule 1:1; see also Super Fresh Food Mkts. of Va. v. Ruffin, 263 Va. 555, 563, 561

S.E.2d 734, 739 (2002) (“Once a final judgment has been entered and the twenty-one day time

period of Rule 1:1 has expired, the trial court is thereafter without jurisdiction in the case.”).

However, the general rule may be superseded by a statute in which the General Assembly

expresses its intent that courts retain jurisdiction. Belew v. Commonwealth, 284 Va. 173, 177,

726 S.E.2d 257, 259 (2012).1

       The running of the twenty-one-day time period prescribed by Rule 1:1 may be interrupted

only by the entry, within the twenty-one-day time period, of an order modifying, vacating, or


       1
        We note none of the statutory exceptions apply here. We further note that the October
26, 2012 order did not retain jurisdiction.

               [W]hen a trial court enters an order, or decree, in which a judgment
               is rendered for a party, unless that order expressly provides that the
               court retains jurisdiction to reconsider the judgment or to address
               other matters still pending in the action before it, the order renders
               a final judgment and the twenty-one day time period prescribed by
               Rule 1:1 begins to run.

Super Fresh Food Mkts. of Va., 263 Va. at 561, 561 S.E.2d at 737.

                                                 -3-
suspending the final judgment order. Berean Law Group, P.C. v. Cox, 259 Va. 622, 626, 528

S.E.2d 108, 111 (2000). Neither party contends such an order was entered.

               As defined by the Virginia Supreme Court, a final order “‘is one
               which disposes of the whole subject, gives all the relief
               contemplated, provides with reasonable completeness for giving
               effect to the sentence, and leaves nothing to be done in the cause
               save to superintend ministerially the execution of the order.’”
               James v. James, 263 Va. 474, 481, 562 S.E.2d 133, 137 (2002)
               (quoting Daniels v. Truck & Equip. Corp., 205 Va. 579, 585, 139
               S.E.2d 31, 35 (1964))[.] If “further action of the court in the cause
               is necessary to give completely the relief contemplated by the
               court, the decree is not final but interlocutory.” Brooks v. Roanoke
               County Sanitation Auth., 201 Va. 934, 936, 114 S.E.2d 758, 760
               (1960).

de Haan v. de Haan, 54 Va. App. 428, 436-37, 680 S.E.2d 297, 302 (2009) (other citations

omitted).

       The question of whether a particular order is a final judgment is a question of law that we

review de novo. Rusty’s Welding Serv., Inc. v. Gibson, 29 Va. App. 119, 127, 510 S.E.2d 255, 259

(1999) (en banc).

       Thus, our inquiry is whether the October 26, 2012 sentencing order disposed of the entire

action and left nothing to be done. Specifically, did the failure to determine the amount of

restitution within two weeks render the sentencing order interlocutory?

       Code § 19.2-307 provides in part:

               The judgment order shall set forth the plea, the verdict or findings
               and the adjudication and sentence, whether or not the case was
               tried by jury, and if not, whether the consent of the accused was
               concurred in by the court and the attorney for the Commonwealth.

       Code § 19.2-305.1(A) states in part:

               [N]o person convicted of a crime in violation of any provision in
               Title 18.2 which resulted in property damage or loss, shall be
               placed on probation or have his sentence suspended unless such
               person shall make at least partial restitution for such property
               damage or loss, or shall be compelled to perform community


                                                -4-
                services, or both, or shall submit a plan for doing that which
                appears to the court to be feasible under the circumstances.

        Code § 19.2-303 authorizes the court to suspend the sentence in whole or in part and, in

addition, may place the defendant on probation under such conditions as the court may

determine, including restitution.

        The Commonwealth contends the October 26, 2012 sentencing order satisfies

Code §§ 19.2-307 and 19.2-305.1, since it sets forth the plea, the verdict, and the sentence.

Further, the Commonwealth argues that by setting the two-week deadline established in the

sentencing order, the court indicated its awareness that after twenty-one days, the court would no

longer have jurisdiction.

        Here, restitution was a condition of the suspended sentence, yet no amount was

established at time of sentencing as mandated by statute. The terms of the suspended sentence

were not complete. See Fuller v. Commonwealth, 189 Va. 327, 333, 53 S.E.2d 26, 28 (1949)

(holding that after the court found defendant guilty, but withheld sentencing until receipt of the

probation report, the adjudication of guilt was not a final order because the matter was “still in

the breast of the court”).

        The trial court allowed the Commonwealth fourteen days for the court to determine the

exact amount of restitution. In finding that it had lost jurisdiction, the trial court explained that it

had limited the time frame to fourteen days “because it’s less than 21 days; and so after 21 days,

I don’t have any jurisdiction to do anything.” We note that “trial courts have the authority to

interpret their own orders.” Fredericksburg Constr. Co. v. J.W. Wyne Excavating, Inc., 260 Va.

137, 144, 530 S.E.2d 148, 152 (2000). “‘Furthermore, when construing a lower court’s order, a

reviewing court should give deference to the interpretation adopted by the lower court.’” Id.

(quoting Rusty’s Welding Serv., Inc., 29 Va. App. at 129, 510 S.E.2d at 260).



                                                  -5-
        Thus, the trial court, knowing the restrictions of Rule 1:1, explained why it set a deadline

within the twenty-one-day period. The two-week deadline was a condition precedent for the

ascertainment of the amount of restitution. A condition precedent is “[a]n act or event, other

than the lapse of time, that must exist or occur before a duty to perform something promised

arises.” Black’s Law Dictionary 355 (10th ed. 2014).

        Having failed to meet the condition precedent, no amount of restitution was ordered. The

burden is on the Commonwealth to prove restitution by a preponderance of the evidence.

Bazemore v. Commonwealth, 25 Va. App. 466, 468, 489 S.E.2d 254, 255 (1997). The trial court

allowed the Commonwealth to satisfy its burden within two weeks, specifically setting a

deadline of November 9, 2012. While the Commonwealth filed an inventory of the stolen

property on November 9, 2012, it did not ask for a hearing, and therefore restitution was never

determined. The plain meaning of the sentencing order required that the restitution amount be

determined within two weeks. Simply filing an inventory of stolen property did not satisfy the

court’s order. Thus, the Commonwealth failed in its burden to prove restitution. As of

November 9, 2012, there was no restitution to be awarded. The events occurring after that date

did not revive the restitution issue.

        Assuming without deciding the October 26, 2012 order was not final, it became final on

November 9, 2012 when restitution was no longer before the court. On that date, the order

disposed of the entire subject matter, gave all the relief contemplated, and left nothing further to

be done. The hearing on restitution and appellant’s motion to set aside the verdict was held on

August 1, 2013, substantially more than twenty-one days from the entry of the order. We

conclude the trial court properly ruled it had no jurisdiction to entertain those two issues.

        Therefore, the judgment of the trial court is affirmed.

                                                                                           Affirmed.

                                                -6-